Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8,10,12-17,19, is/are rejected under 35 U.S.C. 102a as being anticipated by Kim et al (US 20180039134).
Regarding Claim 1,
Kim et al discloses (Fig. 6) a color filter substrate (100), comprising: a substrate (110); a color filter layer (330r,330g,330b), disposed on the substrate, wherein the color filter layer comprises a first color block (330r), a second color block (330g) and a third color block (330b), and the first color block, the second color block and the third color block are different color blocks in a red color block, a green color block and a blue color block; a light shielding layer (220b), disposed on the color filter layer, wherein the light shielding layer comprises light shielding blocks (there are two 220bs); a common electrode layer (270), disposed on the light shielding layer; wherein positions of intersections between any two of the red color block the green color block and the blue color block correspond to positions of the light shielding blocks; 
Regarding Claim 2,
Kim et al discloses (Fig. 6) wherein the common electrode layer (270) is further disposed on the planarization layer (350).
Regarding Claim 3,
Kim et al discloses (Fig. 6) a substrate (110); a color filter layer (330r,330g,330b), disposed on the substrate, wherein the color filter layer comprises a first color block (330r), a second color block (330g) and a third color block (330b), and the first color block, the second color block and the third color block are different color blocks in a red color block, a green color block and a blue color block; a light shielding layer (220b), disposed on the color filter layer, wherein the light shielding layer comprises light shielding blocks (there are two 220b’s); a common electrode layer (270), disposed on the light shielding layer; wherein positions of 
Regarding Claim 4,
Kim et al discloses (Fig. 6) wherein the color filter layer (330r,330g,330b) disposed between the substrate (110) and the light shielding layer (220b) reduces a reflection intensity of ambient light from an area covered by the light shielding layer in the color filter substrate.
Regarding Claim 5,
Kim et al discloses (Fig. 6) wherein a surface of the color filter layer (330r,330g,330b) is an uneven surface (they are shaped like a trapezoid, therefore have an uneven surface); wherein the color filter substrate further comprises: a planarization layer (350), disposed between the color filter layer (330r,330g,330b) and the light shielding layer (220b), wherein the planarization layer (350) covers the uneven surface of the color filter layer for the light shielding layer to be disposed on a planar surface.
Regarding Claim 6,
Kim et al discloses (Fig. 6) wherein the common electrode layer (270) is further disposed on the planarization layer (350).
Regarding Claim 7,
Kim et al discloses (Fig. 6) wherein a surface of the color filter substrate (110) is a planar surface, wherein the common electrode layer (270) is further disposed on the color filter (330r,330g,330b) substrate.
Regarding Claim 8,

Regarding Claim 10,
Kim et al discloses (Fig. 6) wherein an overlapped portion of any two of the first color block (330r), the second color block (330g) and the third color block (330b) constitute a light block (220b), and the light block blocks light of any one of the first color block, the second color block and the third color block emitted to another block adjacent thereto.
Regarding Claim 12,
Kim et al discloses (Fig. 6) Step A, disposing a color filter layer (330r,330g,330b) on a substrate (110), wherein the color filter layer comprises a first color block (330r), a second color block (330g) and a third color block (330b), and the first color block, the second color block and the third color block are different color blocks in a red color block, a green color block and a blue color block; Step B, disposing a light shielding layer (220b) on the color filter layer, wherein the light shielding layer comprises light shielding blocks; Step C, disposing a common electrode (270) layer on the light shielding layer (220b); wherein positions of intersections between any two of the red color block, the green color block and the blue color block correspond to positions of the light shielding blocks.

Regarding Claim 13,
Kim et al discloses (Fig. 6) wherein the color filter layer (330r,330g,330b) disposed between the substrate (110) and the light shielding layer (220b) reduces a reflection intensity of ambient light from an area covered by the light shielding layer in the color filter substrate.
Regarding Claim 14,
Kim et al discloses (Fig. 6) wherein a surface of the color filter layer (330r,330g,330b) is an uneven surface (trapezoid shape, therefore uneven surface); wherein after Step A and before Step B, the manufacturing method further comprises a step of: Step D, disposing a planarization layer (350) between the color filter layer and the light shielding layer (220b), wherein the planarization layer covers the uneven surface of the color filter layer for the light shielding layer to be disposed on a planar surface; Step B is: disposing the light shielding layer on the planarization layer (350), which is disposed on the color filter layer.
Regarding Claim 15,
Kim et al discloses (Fig. 6) wherein the common electrode layer (270) is further disposed on the planarization layer.
Regarding Claim 16,
Kim et al discloses (Fig. 6) wherein a surface of the color filter substrate (330r,330g,330b) is a planar surface, wherein the common electrode layer (270) is further disposed on the color filter substrate.
Regarding Claim 17,
Kim et al discloses (Fig. 6) wherein the intersections between any two of the first color block (330r), the second color block (330g) and the third color block shield (330b) or absorb 
Regarding Claim 19,
Kim et al discloses (Fig. 6) wherein an overlapped portion of any two of the first color block, the second color block and the third color block constitute a light block, and the light block blocks light of any one of the first color block, the second color block and the third color block emitted to another block adjacent thereto.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 9,11,18,20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20180039134) in view of Kim (US 20030043318)
Regarding Claim 9,18,
Kim et al discloses everything as disclosed above.
Kim et al does not disclose wherein edges of any two of the first color block , the second color block and the third color block are completely overlapped or partially overlapped.

It would have been obvious to one of ordinary skill in the art to modify Kim et al to include Kim’s edges of any two of the first color block , the second color block and the third color block are completely overlapped or partially overlapped motivated by the desire to ensure proper and efficient display of colors.
Regarding Claim 11,20,
Kim et al discloses everything as disclosed above.
Kim et al does not disclose wherein wherein an edge of any one of the first color block, the second color block and the third color block and an edge of another block adjacent thereto are respectively provided with a first engaged part and a second engaged part, and the first engaged part and the second engaged part are engaged with each other.
Kim discloses [0009] wherein edges of any two of the first color block , the second color block and the third color block are engaged with each other.
It would have been obvious to one of ordinary skill in the art to modify Kim et al to include Kim’s edges of any two of the first color block , the second color block and the third color block are engaged with each other motivated by the desire to ensure proper and efficient display of colors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUCY P CHIEN/Primary Examiner, Art Unit 2871